Citation Nr: 0208707	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-30 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for 
anterior ischemic optic neuropathy of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel
INTRODUCTION

The appellant had active service from December 1950 to April 
1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO).  

The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for anterior ischemic 
optic neuropathy of the right eye.

In February 1996 the veteran and his wife provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

In July 1999 the Board remanded this case to the RO for 
additional development and adjudicative action.  

In April 2002 the RO most recently affirmed the determination 
previously entered, and returned the case to the Board for 
further appellate review.


FINDING OF FACT

Special VA examinations and medical opinions and diagnostic 
work-ups fail to clinically confirm the onset of ischemic 
optic neuropathy of the right eye resulting from VA 
examination.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for ischemic optic 
neuropathy of the right eye have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A March 1955 VA physical examination report shows a normal 
clinical evaluation of the eyes with uncorrected distant 
vision of 20/15, bilaterally.

A January 1957 VA physical examination report shows a normal 
clinical evaluation of the eyes with uncorrected distant 
vision of 20/20, bilaterally.

A February 1992 VA clinical record shows the veteran was 
referred to ophthalmology for evaluation of diabetic 
retinopathy as there was no recent eye examination of 
record.. 

A July 1992 VA clinical record shows 20/20 vision in the 
right eye.  A slit lamp examination was negative.  Visual 
fields were full.  Diagnoses were optic neuropathy, left eye; 
diabetes mellitus without background diabetic retinopathy 
(BDR); macular degeneration, left eye and early cataract.

A September 1, 1992 VA clinical record shows a diagnosis of 
nonarterial ischemic optic neuropathy, right eye.  It was 
noted that the etiology was probably idiopathic (but 
associated with diabetes in 10 to 20 percent).  It was noted 
that other less likely causes included syphilis, 
tuberculosis, sarcoidosis and lupus.  

A September 8, 1992 VA clinical record refers to follow-up 
evaluation for ischemic optic neuropathy, right eye.  Visual 
acuity was reported as counting fingers at six feet.  
Following additional examination, the diagnosis of ischemic 
optic neuropathy, right eye was confirmed.  The loss of 
vision was considered as most likely permanent.  

A September 16, 1992 private medical statement from BAB, MD, 
a specialist in ophthalmology shows the veteran was a sixty-
two year old retired fireman who was referred for evaluation 
of papillitis of the right eye.  It was noted that he began 
developing decreased vision one month earlier.  Best 
corrected right eye vision was reported as finger counting.  
Following additional examination the private ophthalmologist 
noted that the veteran had been diagnosed as having non-
arteritic anterior ischemic optic neuropathy of the right 
eye.  Impression was papillitis, right eye and optic atrophy, 
left eye.   

The examiner noted that in addition to such finding there 
were several things about the veteran of concern.  First of 
all there was an excessive amount of peripapillary subretinal 
fluid and rather uniform involvement of the optic nerve 
instead of sectoral.  Secondly, he had progressive visual 
loss.  

It was noted that some authorities consider progressive 
visual loss in non-arteritic anterior ischemic optic 
neuropathy an indication for optic nerve decompression.  It 
was noted that certainly papillitis in one eye and optic 
atrophy in the fellow eye constitutes the Foster-Kennedy 
syndrome.  A CAT (computed axial tomography) scan was 
recommended.  The specialist doubted if the veteran would 
have much visual improvement.  

The appellant filed a claim in October 1992 arguing that he 
developed anterior ischemic optic neuropathy of the right eye 
as the result of visual examination procedures in July 1992 
performed at the Temple, Texas, VA Medical Center (MC).

A January 1994 private clinical record shows the veteran 
reported for an eye check.  It was noted as medical history 
that he had recent onset of Bells palsy on the left.  It was 
noted that he had a long and complicated history.  It was 
noted that he had been seen in the early seventies with a 
papillitis of some type in the left eye resulting in optic 
atrophy.  It was noted that the visual acuity in the right 
eye was good until July 1992.  He was seen for a diabetic eye 
examination at a VA hospital and apparently everything was 
alright.  



Fifteen days after the examination he suddenly developed 
right eye visual field problems.  He noted that a medical 
work-up through VA revealed a diagnosis of nonarteritic 
ischemic optic neuropathy.  He did well until one week prior 
to the January 1994 evaluation when he developed Bells palsy 
on the left.  It was noted that he had been a diabetic more 
than three years controlled by medication. 

It was noted that there had been no improvement in the right 
eye.  On examination grade 3 plus optic neuropathy was noted 
bilaterally.  

A May 1995 VA eye examination report noted ischemic optic 
neuropathy atrophy with right eye vision of counting fingers 
at two feet.  The veteran was considered legally blind.  

In February 1996 the appellant and his spouse attended a 
hearing before a hearing officer at the RO.  The hearing 
transcript (T.) is on file.  The veteran noted that his right 
eye anterior ischemic optic neuropathy developed as a 
consequence of an extremely bright light used by a young and 
inexperience VA examiner for purposes of examining the 
veteran's right eye.  T-2.  He noted that civilian examiners 
would not write their opinions as to the causation of his 
right eye blindness although they would verbally state it.  
T-4. 

A May 1998 VA ophthalmologic examination report shows that 
the examiner reviewed the veteran's medical records prior to 
the examination.  Visual acuity of the right ere was reported 
as counting fingers and hand motion at 6 feet.  Following a 
comprehensive eye examination the diagnosis was optic 
neuropathy bilateral.  The specialist opined that there was 
no way that a hand light in a clinic can be the cause of the 
degree of loss noted on examination.  The specialist noted as 
a matter of fact that hand lights are used on every patient 
that comes through the clinic and has never been thought to 
be a source of damage to the eye.  

The specialist noted that other lamps and lights are used in 
the clinic that are much brighter than that, and even for a 
longer period such as slit-lamp or indirect ophthalmoscope.  
The specialist further opined that the veteran had an 
unfortunate occurrence in that he had a vascular occlusion of 
some form which involved the optic nerve and left him 
essentially legally blind in both eyes.  

It was pointed out that apparently the first one was in the 
left eye some twenty years earlier, and he had a vascular 
occlusion within two weeks of the examination of the right 
eye.  The specialist noted that he could not connect the use 
of a hand light with such occurrence.  

A December 2001 VA eye examination report shows the veteran 
with bilateral optic atrophy bilaterally which had diminished 
his vision to counting fingers in the right eye and 20/300 in 
the left.  It was noted that the veteran swore he had 20/20 
vision in 1992, and left the clinic with no vision after some 
sort of laser treatment.  The examiner opined that he doubted 
that caused his optic nerve atrophy.  

The examiner noted optic atrophy with vessel attenuation, 
bilaterally.  He noted that such findings were documented 
back seven years or so.  He noted that he did not see 
previous or current evidence of proliferative diabetic 
retinopathy (PDR).  He noted that given the fact that the 
veteran had had the condition for some time and his vision 
had been poor for just as long, he did not see the need for 
further work-up.  

Additional VA outpatient treatment record from 1997 to 2001 
show treatment for right eye disability.  


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected." 
38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (CAVC) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the CAVC 's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3), formerly required 
that in order for compensation to be payable under § 1151, 
there must be a showing that the additional disability was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of indicated fault on 
the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability. 
38 C.F.R. § 3.358.



In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), provides: Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997, must be adjudicated under 
the code provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

A claim for 38 U.S.C.A. § 1151 benefits must be supported by 
medical evidence of a current disability and medical evidence 
that the current disability resulted from VA hospitalization, 
medical examination, or treatment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law despite the fact that the 
statement of the case and the supplemental statement of the 
case referred to the old well-grounded citations under 
38 C.F.R. § 3.159.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  
Importantly, the veteran has stated that no physician has 
written an opinion to support his claim.

Furthermore, the veteran has been provided special VA eye 
examinations with regard to his current claim.  In fact, the 
Board notes that a variety of medical records have been 
associated with the claims folder.  
These records include private and VA medical records and 
reports of VA special eye examinations with opinions and a 
transcript of a hearing at the RO in February 1996.  

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case to the RO for the sole purpose of 
applying the new law per se to the veteran's case would be 
superfluous and serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


38 U.S.C.A. § 1151

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed before October 1, 
1997, the provisions of 38 U.S.C.A. § 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.  See 
VAOPGCPREC 40-97.

In the case at hand, the veteran claims that he developed 
ischemic optic neuropathy of the right eye as a result of 
visual examination procedures in July 1992 performed at a 
VAMC.  He claims that a young and inexperienced physician 
used an extremely bright light for evaluating his right eye 
thereby resulting in sudden blindness in that eye.

As to the claim for compensation benefits for ischemic optic 
neuropathy of the right eye disability pursuant to the 
provisions of 38 U.S.C.A. § 1151, the Board notes that under 
the law, in the context of this issue on appeal, where it is 
determined that there is disability resulting from VA medical 
examination, compensation will be payable in the same manner 
as if such disability were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Importantly, the Board points out that there is no competent 
medical evidence that the veteran has ischemic optic 
neuropathy of the right eye disability resulting from or 
aggravated by VA hospitalization, medical examination, or 
treatment.  There are no medical opinions in VA or non-VA 
medical records linking an ischemic optic neuropathy of the 
right eye disability to VA hospitalization, medical 
examination, or treatment.  

In fact, the only opinions of record, opinions from competent 
VA medical professionals obtained in May 1998 and December 
2001, discount any relationship between the veteran's current 
ischemic optic neuropathy of the right eye and any VA eye 
examination procedure.  

These competent medical professionals essentially opined that 
the right eye examination in July 1992 received by the 
veteran conformed to the usual customary methods and ordinary 
standards for that type of examination.  Significantly, the 
medical professionals made it clear that there is no causal 
connection between the eye examination performed at a VA 
medical facility in July 1992, and the subsequent onset of 
ischemic optic neuropathy of the right eye.

The veteran has contended that a VA eye medical examination, 
particularly the July 1992 examination, resulted in the onset 
of ischemic optic neuropathy of the right eye.  Importantly, 
the Board points out that the veteran has stated that he is 
unable to obtain any medical opinion in support of his claim.  

Irrespective of the etiology the veteran may offer to account 
for the onset of ischemic optic neuropathy of the right eye 
which may be present, the Board notes that, generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492. 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
productive as to the facts under consideration).  The record 
is absent evidence demonstrating that the veteran has the 
requisite medical expertise this time to offer competent 
medical opinions on the present issue under consideration.  
Id. at 495.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether any 
ischemic optic neuropathy of the right eye the veteran may 
have is related to VA hospitalization, medical or surgical 
treatment, or examinations.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In the instant case, the issue of whether the July 1992 VA 
examinations caused ischemic optic neuropathy of the right 
eye requires competent medical evidence.  In the absence of 
competent medical evidence linking any ischemic optic 
neuropathy of the right eye disability the veteran may 
presently have to VA hospitalization, medical or surgical 
treatment, or examinations, the Board must deny the veteran's 
claim.

Significantly, the special VA examinations and medical 
opinions and diagnostic work-ups fail to clinically 
demonstrate a causal or etiologic link between the July 1992 
VA eye examination and the onset of ischemic optic neuropathy 
of the right eye.  



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for ischemic optic neuropathy of the right 
eye.  Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A
§ 1151 for ischemic optic neuropathy of the right eye is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

